Citation Nr: 1108184	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  05-38 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an increased rating for limitation of flexion and pain related to pre-service left knee wound, service aggravated, currently evaluated as 20 percent disabling.

2. Entitlement to an initial disability rating in excess of 10 percent for limitation of extension and pain related to pre-service left knee wound, service aggravated.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which confirmed and continued a 20 percent rating for limitation of flexion and pain related to pre-service left knee wound, service aggravated.  

This case was remanded by the Board in March 2008 and in June 2009 for further development and for due process reasons.  In November 2010 the Appeals Management Center (AMC) in Washington, D.C., granted a separate 10 percent rating for limitation of extension and pain related to pre-service left knee wound, service aggravated.  Given that the 20 percent and the 10 percent ratings pertain to the same knee joint, the Board considers the limitation of extension rating as part and parcel of the rating claim on appeal.


FINDINGS OF FACT

1. The Veteran's left knee is not productive of flexion limited to 15 degrees

2. The Veteran's left knee is not productive of extension limited to 15 degrees.

3. The Veteran's left knee instability is not part of his service-connected disorder.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for left knee limitation of flexion and pain related to pre-service left knee wound, service aggravated, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5260 (2010).

2. The criteria for a rating in excess of 10 percent for left knee limitation of extension and pain related to pre-service left knee wound, service aggravated, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5261 (2010).

3. The criteria for a separate disability rating under Diagnostic Code 5257 for left knee instability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010); VAOPGCPREC 23-97; VAOPGCPREC 09-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA) 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the current rating for limitation of flexion of the left knee and the initial evaluation assigned following the grant of service connection for limitation of extension of the left knee.  In this regard, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required. See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  This case was remanded twice for compliance with the duty to notify, and the Board finds that the notice that was provided to the Veteran in February 2005, May 2008 (Dingess) and June 2009 was legally sufficient.  For these reasons, VA's duty to notify in this case has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  All available service treatment records and VA medical records pertinent to the years after service are in the claims files and were reviewed by both the RO and the Board in connection with the Veteran's claims for higher ratings for his left knee.  The Veteran was also afforded VA examinations in October 2005, October 2008, and November 2009, the latter with an addendum prepared in August 2010, in connection with his claims.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a SOC and SSOCs, which informed them of the laws and regulations relevant to the claims.  In addition, as noted above, the appeal was remanded for further development.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991). Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that the VA examinations obtained in this case, when considered together, are adequate, as they were predicated on a review of the Veteran's medical records, and they fully addressed the rating criteria that are relevant to rating the disability in this case, 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  In particular, range of motion findings were recorded and x-rays were taken.  The 2005 and 2009 examiners specifically noted that the Veteran's claims files were reviewed and the 2008 examiner indicated that the Veteran's medical records were reviewed.  Importantly, the examiners addressed pertinent history pertaining to the Veteran's left knee.  The October 2005 examination included the nature of his pre-service injury (accidental, self-inflicted gunshot wound to the left knee at age 13).  Additionally, the examiners fully described the impact of the Veteran's left knee on his daily and occupational activities.  Accordingly, the Board concludes that the examinations when taken together are adequate upon which to base a determination as they fully describe the impact of the Veteran's left knee in relationship to the rating criteria and how it affects his daily life and employment.  See Barr.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Pertinent Law and Legal Analysis

Historically, the Veteran's service enlistment examination notes that he accidentally shot himself in the knee at age 13 and was hospitalized for treatment.  At entrance into service, he had a 4 inch scar of the left knee and a scar from a gunshot wound to the left thigh.  He reported no pain in the knee prior to service and developed knee pain in service.  He had a stroke in 1987 with residual right hemiparesis.

Service connection was granted for pain related to pre-service left knee wound in a March 2003 rating decision, on the basis of aggravation of a pre-service injury.  In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service.  38 C.F.R. § 4.22 (2010).

The Veteran's service records include a July 1979 enlistment examination which detailed his history of a gunshot wound to the left knee and noted "no broken bones" and "asymptomatic".  Thus, the Veteran's left knee was asymptomatic prior to his active duty.  His level of disability upon entry into service was therefore zero, and no deduction from his currently assessed disability level is required.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are for consideration in increased rating claims).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23- 97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). (i.e. the limitation of motion codes).

Recurrent subluxation or lateral instability of the knee is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  These criteria provide for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, DC 5260.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a 0 percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a, DC 5261.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Degenerative arthritis is rated under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  In the absence of limitation of motion, a 10 percent rating is assigned where there is X-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

In considering the evidence under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to higher ratings for his service-connected limitation of flexion and limitation of extension of the left knee.  Specifically, flexion was not limited to 15 degrees and extension was not limited to 15 degrees.

During the October 2005 VA examination, the Veteran reported anterior medial knee pain present most of the time.  He reported that ibuprofen no longer relieves his pain and he also reported constant stiffness, mild chronic swelling, and more severe pain every other day in terms of flare-ups.  The examiner noted "no" for heat, redness, and locking.  He walks with a cane and uses a brace.  

The Veteran reported that he worked part-time doing janitorial work and that he is able to function on the job and do all his work.  He reported that he does not walk more than two blocks at a time.

Examination of the left knee revealed a minimally antalgic gait with no swelling, erythema or increased warmth.  He had medial and lateral joint tenderness and 8 degrees of valgus deformity.  There was negative Lachman's, McMurray's and posterior drawer sign; his medial and lateral ligaments were intact; and there was negative patellar grind.  Range of motion of the left knee was from 5 to 110 degrees limited by terminal pain.  Extension was 5 degrees short of full extension with pain at the end of the range.  Functional range of motion was not significantly affected by pain, fatigue, weakness, repetition, or incoordination.  The examiner noted that he could not assess any loss of function during flare-ups without resort to speculation as the Veteran was not having a flare-up on the day of examination.  X-rays were also taken which revealed no significant changes since 2004.

During the October 2008 examination, the Veteran reported that his left knee is "bending in more" and that his pain was 7.5 out of 10 at rest and 10 out of 10 during flares.  He reported that oxycodone was the only medication he takes for flares and that his knee does "give out".  The Veteran reported that his knee hurts at his work as a janitor and that he can perform his activities of daily living.

Physical examination revealed 0 degrees extension to 95 degrees flexion with pain at 95 degrees.  The knee was lax to varus and valgus stress, and there was posterior sag with a positive posterior drawer.  There was a negative Lachman's test and a negative anterior drawer.  Sensation was intact and reflexes were 1+.  Lateral degenerative joint disease was noted on X-ray.  There was no additional functional component due to pain, pain on repetitive use, fatigue, weakness, lack of endurance, or incoordination.  He reported that he could not address range of motion flares as he was not currently describing any flares.

During his November 2009 VA examination he reported significant limitation of range of motion and significant, constant dull pain in the left knee that becomes a sharp pain with motion.  He reported that he was able to perform his janitorial job and his activities of daily living and that he could walk a few blocks before he would be forced to rest.

Examination revealed that he was lacking 10 degrees of full extension and can only flex to 30 degrees.  Range of motion was noted to be significantly painful after extension past 10 degrees or flex past 30 degrees.  An August 2010 clarification by the examiner noted that the Veteran was unable to extend his knee past 10 degrees and his maximum flexion was 30 degrees.  There was no further loss of range of motion with 3 repetitions of use, fatigue, weakness, lack of endurance or incoordination.  The examiner noted that he could not assess any loss of function during flare-ups without resort to speculation as the Veteran was not having a flare-up on the day of examination.  Varus, valgus and anterior-posterior instability were unable to be tested due to the significant pain and guarding by the Veteran.  The diagnosis was left knee internal derangement.

The Veteran's left knee is currently rated 20 percent disabling for limitation of flexion under Diagnostic Code 5260 and 10 percent disabling for limitation of extension under Diagnostic Code 5261.  A higher, 30 percent, rating under Diagnostic Code 5260 would require flexion limited to 15 degrees.  A higher, 20 percent, rating under Diagnostic Code 5261 would require extension limited to 15 degrees.  Based on the evidence of record, a higher rating is not warranted under either Diagnostic Code 5260 or 5261.  The most reduced range of motion was recorded during the 2009 VA examination and was from 10 to 30 degrees.  

A review of the VA treatment records developed during this appeal do not consistently reveal more reduced ranges of motion than that found during the 2009 examination.  For example, a March 2010 orthopedic treatment note revealed a range of motion of 15 to 80 degrees.  Thus, the preponderance of the evidence is against a finding that the left knee range of motion satisfies either of these criteria for higher ratings under Diagnostic Code 5260 or 5261.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left knee is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating for limitation of flexion and 10 percent rating for limitation of extension, and no higher.  In this regard, the Board observes that the Veteran has complained of symptomatology such as pain, stiffness, flare-ups and weakness.  However, the effect of this symptomatology is already contemplated in the currently assigned 20 and 10 percent disability evaluations.  The Board observes that even after considering the findings of tenderness, crepitus, discomfort, and pain after flexion and extension testing, the Veteran's flexion does not meet the criteria for a 30 percent rating and his extension does not meet the criteria for a 20 percent rating.  Accordingly, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Further, VA examiners in 2005, 2008, and 2009 have specifically found that there was no further loss of range of motion with 3 repetitions of use, fatigue, weakness, pain, lack of endurance or incoordination. Therefore, the Board finds that the preponderance of the evidence is against higher evaluations for the limitation of flexion and extension of the Veteran's left knee.

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating at any point during the instant appeal, no staged ratings are appropriate.  See Fenderson, supra; Hart, 21 Vet. App. 505.  Thus, the Board finds that the current 20 percent evaluation for limitation of flexion and the current 10 percent rating for limitation of extension of the left knee are appropriate and that there is no basis for awarding a higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In this regard, the range of motion findings during the 2005, 2008, and 2009 VA examinations preclude a rating based on ankylosis, so a rating under Diagnostic Code 5256 is not warranted.  With respect to evidence of removal or dislocation of the semilunar cartilage for ratings under Diagnostic Codes 5258-5259 or evidence of impairment of the tibia or fibula or genu recurvatum under Diagnostic Codes 5262-5263, separate ratings are not warranted under these Diagnostic Codes.  The Board notes that any changes to the bony structures of the left knee were a result of the pre-service injury and initial treatment, as there have been no surgical procedures involving the left knee in service or post-service.  

Although the 2005 VA examination report was negative for knee instability or subluxation and March and September 2009 orthopedic notes indicated that the knee was stable, the Veteran reported in 2008 that his knee had been giving out and VA physical examination in 2008 revealed that the knee was lax to varus and valgus stress and that there was posterior sag with a positive posterior drawer.  However,  a separate 10 rating is not warranted under Diagnostic Code 5257 because the instability is not the result of the service-connected condition.  The VA examiner in 2003 noted that his "tibia is more posteriorly subluxed on the femur than is typical" and "he has more instability to an external rotation force into his tibia through his knee . . . ."  However, the examiner clearly concluded the valgus deformity was a residual of the pre-service gunshot wound.  See also April 2004 VA examination report (... has a left knee valgus deformity . . . most certainly the result of the injury to the growth plate in his lateral femoral condyle following a gunshot wound as a teenager.")  The Veteran had also placed increased stress on the left knee due to the residuals of a nonservice-connected stroke.  The examiner concluded the ligamentous laxity was more likely a consequence of the continued weight bearing with a valgus deformity.  Therefore, although a separate rating could, under the law, be assigned for instability, it is not warranted by the factual circumstances of this case, since the medical evidence shows the instability is the result of pre-service injury.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's left knee disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his knees reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263, reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).











	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected limitation of flexion and pain related to pre-service left knee wound is denied.

Entitlement to an initial disability rating in excess of 10 percent for service-connected limitation of extension and pain related to pre-service left knee wound is denied.

Entitlement to a separate disability evaluation under Diagnostic Code 5257 for left knee instability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


